2022 IL App (2d) 200790-U
                                      No. 2-20-0790
                                  Order filed June 8, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                          IN THE

                           APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of McHenry County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 18-CF-931
                                       )
JUAN C. SANCHEZ-CACHO,                 ) Honorable
                                       ) Michael E. Coppedge,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

      JUSTICE HUDSON delivered the judgment of the court.
      Justices Hutchinson and Brennan concurred in the judgment.

                                          ORDER

¶1    Held: In prosecution on drug charges, defendant could show no prejudice from trial
            counsel’s alleged ineffectiveness in calling defendant’s former codefendant to
            testify that he and defendant “worked” for a third party at a warehouse, which the
            State’s evidence showed was a distribution center for illegal drugs. Although
            codefendant’s testimony was inculpatory in some respects, its absence would not
            have changed the result at trial where the State produced abundant evidence that
            defendant was knowingly involved in drug trafficking at the warehouse and was
            legally accountable for codefendant’s possession of drugs discovered when he was
            stopped by the police after leaving the warehouse.

¶2    After a bench trial, defendant, Juan C. Sanchez-Cacho, was convicted of possession of 900

grams or more of a substance containing cocaine with the intent to deliver (720 ILCS
2022 IL App (2d) 200790-U


570/401(a)(2)(D) (West 2018)) and sentenced to 18 years’ imprisonment. On appeal, he contends

that his trial counsel was ineffective for calling a former codefendant, Ivan Moreno-Gollegos

(Moreno). We affirm.

¶3                                     I. BACKGROUND

¶4     The State filed a four-count indictment against defendant and Moreno. Each was charged

with both possession of 900 or more grams of a substance containing cocaine with the intent to

deliver and simple possession of 900 or more grams of a substance containing cocaine (id.

§ 402(a)(2)(D)). The date of the alleged offenses was September 20, 2018. Before defendant’s

trial began, Moreno pleaded guilty to possession with the intent to deliver and was sentenced to

16 years’ imprisonment. He did not appeal.

¶5     We turn to the trial evidence. Ryan Monaghan, a Kane County sheriff’s deputy, testified

on direct examination as follows. In September 2018, he was working with the Drug Enforcement

Administration (DEA) task force investigating a possible cocaine distribution network in the area.

Early in September, Monaghan helped conduct security for a meeting between George Brown, a

Chicago police detective posing as a prospective cocaine purchaser, and defendant and Moreno.

The meeting took place at an Elgin restaurant. After the meeting ended, Monaghan left the area.

¶6     Monaghan testified that, on September 20, 2018, Chicago police detective sergeant John

Hamilton called him and asked him to drive north to the area of Trinity Drive in Lake in the Hills

and to look out for a red Toyota Camry. As he approached his destination, a warehouse, Monaghan

saw the Camry drive south, so he turned around and stopped it for traffic violations. Moreno, the

driver, was alone. A consensual search of the car revealed that inside the trunk were two boxes,

one originally for holding speakers and another with a used cooler inside. Monaghan secured the

boxes in his squad car and joined Hamilton and another deputy near the warehouse.



                                              -2-
2022 IL App (2d) 200790-U


¶7     Monaghan testified that Hamilton opened the boxes and found multiple one-kilogram

bricks of apparent cocaine inside. The task force obtained a warrant to search the warehouse. The

warehouse showed no signs of being used for any legitimate business purpose. Inside, it was “just

a large open room” with a small office in front. The office contained a clipboard with some papers

but no office equipment. The large room contained numerous pallets. Two vehicles were in the

back. The pallets contained used or damaged consumer goods. These items appeared to be a

“cover load,” legal items used to make a shipment of contraband look legitimate.

¶8     Monaghan testified on cross-examination as follows. He did not prepare any police report

in connection with the Elgin meeting, because other agents were the reporting officers for the day.

The report for the debriefing would have been written by the undercover agent or the DEA. On

September 20, 2018, Hamilton did not tell him to look for a semi-truck. Monaghan’s police report

for that day did not mention the call from Hamilton, the details of Hamilton’s examination of the

two boxes, or Monaghan’s participation in the search. No other drugs were recovered from the

warehouse.

¶9     On redirect, Monaghan testified that he was not the primary surveillance officer at the Elgin

meeting or the primary evidence officer on September 20, 2018. His reports documented whatever

he did alone, but as a rule, he did not document occurrences if someone else was leading a group

of law enforcement officers.

¶ 10   Jeremy Bruketta, a sergeant with the McHenry County Sheriff’s Office, testified that he

participated in the search of the warehouse using Sage, a drug-sniffing dog. After Monaghan

finished searching, Bruketta entered. Sage alerted to one pallet, so Monaghan and others searched

all the pallets. Sage alerted to drug residue on another pallet. The two vehicles in the back of the

warehouse were a Honda Accord and a Dodge pickup. Sage alerted to both. Inside the Accord,



                                               -3-
2022 IL App (2d) 200790-U


Bruketta found an improvised “trap” under the front floorboard, of the type customarily used to

hide contraband. Two coolers were found in the back of the Dodge pickup.

¶ 11   Jeremy Draftz, a Lake in the Hills police officer, testified that he was the evidence officer

and photographer for the task force on September 20, 2018. The speaker box from the Camry held

10 bundles of suspected cocaine. The cooler held six such bundles. The agents took four vehicles

into custody: the Camry, the Accord, the Dodge pickup, and a black Chevrolet HHR that arrived

on the scene after the agents had started their work. The Accord had traps under both front seats,

and the Dodge pickup contained coolers and empty shells from coolers. Numerous other old

coolers with hidden compartments were found inside the warehouse at the back of the vehicles.

The pallets each contained numerous consumer items and each contained a charcoal block, which

is sometimes used to deter dog sniffs.

¶ 12   Draftz testified that he took numerous photographs, which the trial court admitted into

evidence. The clipboard had the name “Justin” written on it, and it held six MoneyGrams. Two

had unclear dates; the other four had September dates. Draftz did not investigate who was the

payor or payee of any of the MoneyGrams. At the sheriff’s office, a sample from each of the 16

one-kilogram bundles field-tested positive for the presence of cocaine.

¶ 13   Draftz testified that the four seized vehicles were taken to a McHenry County sheriff’s

facility. The DEA told the sheriff’s department that the HHR was not part of the investigation and

could be released. Draftz learned that the Camry was registered to Cesar Santibanez at two

addresses. Draftz could not find a registered owner or licensed driver named Cesar Santibanez.

The first address on the registration was an industrial park in Elgin; the second was 9256 Trinity

Drive in Lake in the Hills, an industrial park that included the warehouse. Draftz identified a

photograph of the warehouse’s large entrance door and two smaller loading-dock doors. Aside



                                               -4-
2022 IL App (2d) 200790-U


from the office and the open room, the warehouse contained a smaller room that was completely

empty.

¶ 14     Hamilton testified on direct examination as follows. He was in charge of security for

Brown’s undercover meeting. From nearby, Hamilton saw Brown enter the restaurant. The red

Camry pulled up. Two men, one young and one middle-aged, exited the car and entered the

restaurant. After Brown and the two men left the restaurant, Hamilton and several other agents

followed the Camry to a house in Carpentersville. For several days, agents including Hamilton

kept the house under surveillance. They saw no vehicles other than the Camry park there. Nobody

other than the two men who had met with Brown entered or exited the house.

¶ 15     Hamilton testified that, at about 7:15 a.m. on September 20, 2018, just as he was pulling

into his customary surveillance location, the Camry pulled away. Hamilton and other agents

followed it to the warehouse in Lake in the Hills. Hamilton parked so that he could see the

warehouse. A semi-truck was backed up to one of the loading-dock doors. Hamilton moved his

vehicle twice to keep the warehouse in view. Hamilton identified photographs of the warehouse,

taken from all three locations.

¶ 16     Hamilton testified that, when he arrived at the warehouse, the Camry was there. At that

time, the two men whom he recognized from the restaurant meeting emerged and used keys to

open the warehouse service door and enter the warehouse. At trial, Hamilton identified defendant

as the older of the two men. The semi-truck was still backed up to a loading-dock door. Shortly

afterward, the truck drove away. Believing that the truck had offloaded contraband to be picked

up, Hamilton focused on the warehouse. Soon, defendant came out of the warehouse, got into the

Camry’s driver’s seat, then immediately got out and reentered the warehouse. Shortly afterward,

the other man came out, closed the service door, went to the Camry, and put a speaker box and a



                                               -5-
2022 IL App (2d) 200790-U


box holding a cooler into the trunk. Defendant was still inside the warehouse. He pulled back a

curtain from inside the service door and looked out. Hamilton did not see anybody else exit the

warehouse.

¶ 17   Hamilton identified a State exhibit as a photograph that he took of defendant using keys to

open the service door to the warehouse. He identified another State exhibit as a photograph of

defendant exiting the service door.

¶ 18   Hamilton testified that there was also a black HHR on the scene. The driver conversed

with the driver of the semi-truck before the latter drove away. The HHR also left. Hamilton made

his call to Monaghan, who arrived as the Camry was pulling out. The younger man was the

Camry’s sole occupant, and defendant was still inside the warehouse. The HHR returned, and

defendant exited the warehouse and sat in the passenger seat of the HHR. Hamilton and other

agents blocked in the HHR and detained the occupants. After participating in a protective sweep

of the warehouse, which required unlocking the service door, Hamilton inspected the boxes that

had been seized from the Camry.

¶ 19   Hamilton testified on cross-examination as follows. He did not prepare any police reports

in connection with the investigation. He explained that he and his subordinates were assisting in

the DEA investigation and that all of his activities would have been documented in the DEA’s

reports. The restaurant meeting was approximately two weeks before September 18, 2020. The

semi-truck was parked at the warehouse for perhaps 45 minutes after he arrived there. The HHR

had Ohio license plates but Hamilton did not run a check on them.

¶ 20   On redirect examination, Hamilton testified that he decided not to focus on the semi-truck

after it left the warehouse, because he did not know whether the driver was simply an innocent

third party being used by the suspected drug traffickers.



                                               -6-
2022 IL App (2d) 200790-U


¶ 21    Brown testified on direct examination as follows. At the Elgin restaurant meeting, he first

met in the parking lot with two people who arrived in a red Camry. At trial, Brown identified

defendant as the older of the two men. Inside the restaurant, he sat down with the two men. Brown

testified further as follows:

                “Q. Did you have a conversation with the defendant?

                A. Yes.

                Q. And what, if anything, did you say to him and what did he say to you?

                A. We discussed pricing of kilos and how many I wanted and how many I could

        provide.

                Q. And when you say kilos, what are you referring to?

                A. Narcotics.

                Q. Do you remember how many he said he could provide?

                A. I believe he told me he could provide 30. I told him I didn’t need that many.

                Q. Did he give you a price?

                A. Yes.

                Q. Do you recall what that was?

                A. $30,000 per kilo.

                Q. Did he indicate to you when that cocaine would be available?

                A. He said he would let me know. A day or two.

                                               ***

                Q. Did both of the individuals speak with you that day?

                A. The other gentleman did not speak. He just greeted me and that was it.”

¶ 22    Brown testified that defendant spoke in English.



                                               -7-
2022 IL App (2d) 200790-U


¶ 23   Brown testified on cross-examination that he did not remember the exact date of the

restaurant meeting. He was never told to write a report of the meeting and never did.

¶ 24   Special Agent Luke Murphy of the DEA testified as follows. At some point, he and other

agents engaged in two or three 12-hour days of surveilling the Carpentersville house. During the

surveillance, he saw the two men who had met with Brown; in court, he identified defendant and

Moreno as these men. At the house, defendant seldom stepped outside. Moreno occasionally left

to pick up food and bring it back to the house. Murphy and his subordinates never ascertained

who owned the house or whether it was being leased.

¶ 25   Murphy testified that, on September 20, 2018, he and Hamilton detained the occupants of

the HHR. They were defendant and Justin Point. The HHR had Ohio license plates and was

registered to Chad Gonzalez, but Murphy did not recall anything more about Gonzalez. On

September 20, 2018, Murphy did not see defendant do anything other than exit the warehouse and

enter the HHR. Nobody from the task force located the semi-truck after it departed the warehouse.

Murphy prepared a report for that day but did not ask other agents to do so.

¶ 26   Jeff File, an Illinois State Police master sergeant, testified as an expert in street-level drug

distribution. He opined that the street value of the cocaine recovered from the two boxes was

approximately $1.6 million, proving that it had been possessed with the intent to deliver and

distribute. Martin Skelcy, a forensic scientist with the Illinois State Police Crime Laboratory,

testified that one of the bricks weighed 992.1 grams and that a sample of it tested positive for

cocaine.

¶ 27   The State rested. Through a translator, Moreno testified on direct examination as follows.

He spoke very little English, which he had learned only since being incarcerated. On September

20, 2018, he was residing in Carpentersville. That day, he traveled to Lake in the Hills because



                                                -8-
2022 IL App (2d) 200790-U


Point had told him and defendant to do so. At that time, he had met defendant only a few days

before they “had gone to work with [Point].” Asked whether he had been friends with defendant,

Moreno testified, “No. No. I wasn’t friends with him. I didn’t know him very well.” Asked again

why he and defendant went to Lake in the Hills, Moreno testified, “We were going to help Mr.

Point to work. Like I said, we were working.” Point had stopped by the house to tell the two men

because Moreno did not speak English.

¶ 28   Moreno testified that, when he arrived at the warehouse, Point and the semi-truck were

already there. The truck was backed up to the warehouse. Point told Moreno and defendant to

unload the things that were inside the trailer. Moreno later unloaded the two boxes from the trailer

and placed them into the Camry. Defendant did not help him carry the boxes to the Camry. At

that time, defendant was inside the warehouse; when Moreno went outside, defendant was in the

office. When Moreno drove away, defendant was inside.

¶ 29   Moreno testified that Point paid him for doing “work” in the warehouse. He did not know

whether defendant got paid. He agreed with counsel that he and defendant reported to the

warehouse “to do work that day.”

¶ 30   On cross-examination, Moreno testified that, almost a year before September 20, 2018, he

entered the United States illegally from Mexico because the New Generation cartel in Mexico

forced him to do so. The “work” he did at the warehouse was for the cartel. The Camry and the

Carpentersville residence were provided by the cartel. On redirect, Moreno testified that he did

not know whether defendant worked for the cartel.

¶ 31   In its closing argument, the State contended that the evidence proved that defendant was

accountable for Moreno’s possession of the cocaine that the task force recovered on September

20, 2018. The State noted that, at the restaurant meeting with Brown, defendant negotiated the



                                               -9-
2022 IL App (2d) 200790-U


sale terms and sealed the deal while Moreno said nothing; based on this alone, the State reasoned,

defendant aided and abetted Moreno. Further, the State argued that there was a clear nexus

between the meeting and the events of September 20, 2018. Multiple witnesses identified

defendant as being present and involved in both as well as residing with Moreno at the

Carpentersville house at all pertinent times. The State noted Moreno’s testimony that the cartel

had provided the house and the Camry and that he and defendant drove to the Elgin meeting and

later to the Lake in the Hills warehouse. At the latter location, defendant unlocked the door to the

warehouse and stayed behind keeping a lookout as Moreno left the warehouse and then drove away

in the Camry. The cartel would not have let him unlock and enter the warehouse had he not been

its agent in the transportation of $1.6 million worth of cocaine that day. Moreover, the warehouse

was not being used for any legitimate business, so defendant knew the illegitimate purpose for

which it was being used.

¶ 32   Defendant argued that it was curious that the DEA agents let the semi-truck depart

unfollowed and let Point go even though he was clearly involved in the cocaine delivery. As for

the Elgin meeting with Brown, defendant had not been charged with committing any offense early

in September in Kane County. Finally, there was no evidence that he had any criminal involvement

in the events of September 20, 2018. Moreno testified that he did not know whether defendant

was a member of the cartel and that all of his instructions had come from Point. All defendant had

done on September 20, 2018, was to leave a house, get a ride to a warehouse, stay there a while,

and look out a window.

¶ 33   In finding defendant guilty, the trial court stated as follows. First, Brown testified credibly

about his meeting in Elgin with defendant and Moreno, and the court accepted in full his account

of the meeting. Next, the State had proved the nexus between the meeting and the events of



                                               - 10 -
2022 IL App (2d) 200790-U


September 20, 2018. The credible testimony of Hamilton and other officers showed that the

Carpentersville house had been surveilled extensively for several days up to the moment when the

Camry that defendant and Moreno had taken to the meeting with Brown departed the house and

went directly to the warehouse in Lake in the Hills. Several task force members testified that

defendant was present at the warehouse and remained there throughout the crucial events.

¶ 34   The court stated that the photographic evidence was extremely incriminating. It (and

Hamilton’s testimony) proved that defendant used a key for access to the warehouse. From this

fact, it followed that, at some point before September 20, 2018, he was given a key to the

warehouse. Thus, September 20, 2018, was not the first day that he had been there. Moreno

testified that, after he and defendant entered the warehouse, they unloaded the two boxes from the

trailer. Notably, there was no testimony as to what Moreno knew about the contents of the boxes.

¶ 35   The court noted next that the photographic evidence proved that, on September 20, 2018,

the warehouse was not “an operational warehouse.” There were no indicia of an ongoing business,

not even a telephone.     Moreover, there were numerous cooler boxes with hidden storage

compartments, similar to the cooler box that had been seized from the Camry.

¶ 36   The court noted further that Moreno had testified on direct examination that he was not a

friend of defendant but merely an acquaintance. That was “a point of significance in some regard

to the Court”; if the two men resided in the same house but were not friends, it suggested that they

had some sort of a “business relationship.” Further, the task force’s allegedly lax treatment of

Point and the departing semi-truck did not affect the evidence of defendant’s involvement in the

criminal enterprise and his accountability for Morales’ possession of the large quantity of cocaine

intended for distribution. Finally, if defendant and Morales had been called to the warehouse only




                                               - 11 -
2022 IL App (2d) 200790-U


“for purposes of working” there at Point’s request, there would have been no reason for Morales

to take items that he had unloaded from the semi-truck, place them into the Camry, and drive away.

¶ 37    The court reasoned that, in deciding whether defendant had abetted Moreno’s possession

of the cocaine, it could properly consider defendant’s “close affiliation with others known to be

involved in the crime.” The close affiliation of defendant with Moreno was the only reasonable

interpretation of the evidence: defendant and Brown negotiated the terms of the upcoming cocaine

sale while Moreno sat silently. Further, the evidence easily proved that defendant closely attached

himself to the common venture being undertaken: the purchase of cocaine by Brown from

defendant, Moreno, or both. Thus, the State had met its burden to prove defendant’s guilt by

accountability.

¶ 38    The court found defendant guilty of both counts against him. Later, it vacated the count of

simple possession and sentenced defendant to 18 years’ imprisonment for possession with intent

to deliver. He timely appealed.

¶ 39                                      II. ANALYSIS

¶ 40    Defendant contends that his trial counsel was ineffective for calling Moreno as a witness.

Defendant contends that the decision to call Moreno was not reasonable trial strategy, because

counsel should have anticipated the result of his testimony. According to defendant, Moreno

testified to no potentially exculpatory facts that had not already been brought out by State

witnesses, but he did offer damaging facts that had not been elicited from any other State witness.

Defendant contends that counsel’s unprofessional error prejudiced him because Moreno’s

testimony helped to prove that he was accountable for Moreno’s criminal acts on September 20,

2018.




                                              - 12 -
2022 IL App (2d) 200790-U


¶ 41   We hold that defendant’s claim of ineffective assistance fails because he cannot establish

prejudice. The trial court’s explanation of its finding shows that, although Moreno did provide

some testimony that harmed defendant, the court would still have found defendant guilty under a

theory of accountability even had it not heard a word from Moreno. Further, the record shows that

the court’s decision was firmly grounded in the State’s evidence.

¶ 42   To prevail on a claim of ineffective assistance of counsel, a defendant must show that

(1) counsel’s performance fell below an objective standard of reasonableness and (2) it is

reasonably probable that, but for counsel’s unreasonable performance, the result of the proceeding

would have been different. Strickland v. Washington, 466 U.S. 668, 688, 694 (1984); People v.

Johnson, 2013 IL App (2d) 110535, ¶¶ 41, 57. Because both prongs must be met (People v. Theis,

2011 IL App (2d) 091080, ¶ 39), we may reject an ineffective-assistance claim solely because the

prejudice prong has not been satisfied.

¶ 43   The issue here was whether defendant was legally accountable for Moreno’s possession of

cocaine, with the intent to deliver, on September 20, 2018. (There has never been any issue of

Moreno’s guilt as a principal of this charge.) To prevail on an accountability theory, the State

must prove that, either before or during the commission of an offense, and with the intent to

promote or facilitate that commission, the defendant solicited, aided, abetted, agreed, or attempted

to aid in the planning or commission of the offense. 720 ILCS 5/5-2(c) (West 2018). Mere

presence at the scene of the offense, even when combined with the knowledge that a crime was

being committed, will not by itself prove accountability. People v. Taylor, 164 Ill. 2d 131, 140

(1995). However, one can be accountable for an offense even without actively participating in the

overt act. Id. A defendant can be accountable for the acts of another if he shared the principal’s

intent, or if there was a common criminal plan or purpose. Id. at 140-41. The existence of a



                                               - 13 -
2022 IL App (2d) 200790-U


common purpose need not be proved by words of an agreement but may be inferred from the

circumstances surrounding the perpetration of unlawful conduct. Id. at 141.

¶ 44   Here, we need only read the trial court’s explanation of its finding of guilt to be satisfied

that it would have reached the same decision had Moreno never testified. The court recognized

the conclusiveness of the State’s evidence and dwelled only secondarily on Moreno’s testimony.

The State’s evidence, in light of the court’s credibility determinations and the inferences that it

drew, clearly proved that defendant aided and abetted Moreno’s possession of the cocaine with the

intent to deliver it, beyond a reasonable doubt.

¶ 45 To begin with, the court fully credited Brown’s account of his meeting with defendant and

Moreno. By this account, defendant negotiated the deal that led to the events at the warehouse

later that month. Defendant did all the talking for his side, telling Brown that he and Moreno

would procure and arrange for the delivery of a set quantity of cocaine. As the State contended at

trial, this testimony by itself proved that defendant aided and abetted Moreno’s criminal acts of

September 20, 2018. At the very least, defendant’s conduct all but compelled the inference that,

when he rode to the warehouse with Moreno, he knew that the cocaine was there and intended to

assist Moreno in securing it for the would-be purchaser.

¶ 46 Defendant contends that Brown’s testimony was inconclusive because he did not file a

police report, casting doubt on his credibility. Defendant’s challenge to the witness’s credibility

was a reasonable strategy at trial but has nothing to do with showing that trial counsel’s alleged

error had any effect on the outcome of the trial. The trial court was fully aware that Brown did

not file a police report, but it properly accepted his testimony in full anyway. That decision was

independent of Moreno’s testimony. Given the damning character of Brown’s testimony, the




                                               - 14 -
2022 IL App (2d) 200790-U


court likely would have found defendant accountable for Moreno’s acts of September 20, 2018,

even without more evidence on the issue.

¶ 47 There was, of course, far more such evidence, other than that supplied by Moreno.

Defendant and Moreno resided together in a house. Task force agents kept the house under

surveillance for several days and saw nobody else enter or exit the house and Moreno and

defendant do so no more than necessary. On September 20, 2018, Moreno and defendant rode

together directly to the warehouse in Lake in the Hills. As defendant concedes, the warehouse

served no legitimate business purpose and was used solely to receive and distribute contraband.

Thus, it was undisputed that defendant did not accompany Moreno to the warehouse to do

legitimate business or honest work. Either (1) he did so to aid and abet in the distribution of the

cocaine that was shipped there that day or (2) he did so out of complete innocence or, at the very

most, the knowledge that Moreno was going to engage in a criminal enterprise in which defendant

would play no role.

¶ 48 The State’s evidence, as credited by the trial court, left no room for option (2). Defendant’s

conduct after he arrived at the warehouse with Moreno proved to the court’s satisfaction that he

was not an innocent bystander or even a knowing but uninvolved one. First, as depicted in State

photographic evidence, defendant happened to have a key to unlock the service door to the

warehouse. Since defendant was not there to do an honest day’s work, the obvious and logical

inference that the trial court drew from defendant’s possession and use of the key was that he was

part of the common venture to unload and carry away the shipment of cocaine that had arrived.

A mere bystander would not have a key to a building that was being used solely as a contraband

transshipment point. The trial court reasonably inferred that defendant had been to the warehouse

before, which meant that he knew that it was an instrumentality of crime and nothing more.



                                              - 15 -
2022 IL App (2d) 200790-U


Moreover, even were this defendant’s first trip to the warehouse, his possession of the key

strongly implied that the person who controlled the building had given him the key to use for only

one reason—as a trusted member of the common venture, defendant would play his role in

carrying it out.

¶ 49 Second, after Moreno departed with the two boxes of cocaine, defendant stayed behind in

the warehouse and kept a lookout. Had he been a mere bystander, he would not have had any

reason to remain inside. Third, defendant did not depart with Moreno, his ride to the warehouse.

Instead, he conferred with Point, whose conduct compelled the inference that he too was part of

the common venture to ship the cocaine to the warehouse and to distribute it from there.

¶ 50 In sum, the State produced substantial evidence, which, as credited by the trial court,

compelled a finding of guilt by accountability. The trial court did credit the evidence, much of

which was undisputed (the photographs of defendant’s activities at the scene being the leading

example). There is no reason to believe that the court’s factual findings would have been any

different or more favorable to defendant had he put on no evidence.

¶ 51   Defendant is correct that Moreno’s testimony did little to help his cause and also provided

further inculpatory evidence. The trial court did note Moreno’s statement that he did not consider

defendant to be a friend, inferring from it that the two men had a “business relationship” (the type

of “business” being quite clear). Moreno also made explicit that the Camry and the Carpentersville

house had been provided by a named drug cartel and that Point was part of the common criminal

venture. However, the State’s evidence already proved the close association between Moreno and

defendant for “business” purposes. It also strongly implied that the Camry had been provided by

people who wished to remain anonymous to law enforcement authorities. And even absent

evidence that a drug cartel had paid for the house in Carpentersville, defendant’s residence there



                                               - 16 -
2022 IL App (2d) 200790-U


with Moreno was more evidence of his association with the venture that culminated in Moreno’s

possession of $1.6 million worth of cocaine.

¶ 52 More fundamentally, Moreno’s testimony, to the extent that it was inculpatory, merely

provided some corroboration for a State case that was already strong and compelling. It is not

reasonably probable that, had trial counsel refrained from calling Moreno, the result of the trial

would have been any different. Therefore, defendant’s claim of ineffective assistance fails, and

the judgment must be affirmed.

¶ 53                                  III. CONCLUSION

¶ 54   For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 55   Affirmed.




                                               - 17 -